NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 07a0564n.06
                              Filed: August 8, 2007

                                                No. 06-5175

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


TRINA SARTAINE, Individually; ELLIOTT                   )
COUNTY SANITATION, INC.,                                )
                                                        )
        Plaintiffs-Appellants,                          )
                                                        )
v.                                                      )    ON APPEAL FROM THE UNITED
                                                        )    STATES DISTRICT COURT FOR THE
CHARLES PENNINGTON, individually                        )    EASTERN DISTRICT OF KENTUCKY
and in his official capacity as Judge                   )
Executive of Elliott Fiscal Court; ELLIOTT              )
FISCAL COURT,                                           )
                                                        )
        Defendants-Appellees.                           )




        Before: DAUGHTREY and MOORE, Circuit Judges, and SHADUR,* District Judge.


        PER CURIAM. Trina Sartaine and her waste management company, Elliott County

Sanitation, Inc., brought this action under 42 U.S.C. § 1983 against the defendants, County

Executive Charles Pennington and the Elliott County Fiscal Court, on a claim of retaliation

against the plaintiffs for the exercise of their rights of free speech and association under

the First Amendment. Specifically, Sartaine contended that her contract with the county

to collect solid waste was terminated because she actively campaigned against Pennington

in his bid for election to the position of county executive. She also claimed that she had


        *
         The Hon. Milton I. Shadur, United States District Judge for the Northern District of Illinois, sitting by
designation.
been denied due process when the fiscal court awarded a new contract to another bidder.

Finding no constitutional violations as a matter of law, the district court entered summary

judgment in the defendants’ favor. See Sartaine v. Pennington, 410 F. Supp. 2d 584 (E.D.

Ky. 2006). We affirm.


       Reviewing the district court’s opinion de novo, we note as an initial matter that it is

unnecessary to reach the constitutional issue raised by the plaintiffs in reliance on Board

of County Commissioners, Wabaunsee County, Kansas v. Umbehr, 518 U.S. 668 (1996).

The Supreme Court held in that case that the government may not retaliate against

independent contractors for their exercise of the freedom of speech by terminating or

preventing the automatic renewal of at-will government contracts. In this case, however,

the district court found that the plaintiff’s contract had expired on its own terms after the

only existing automatic-renewal clause had already been honored and, therefore,

concluded that Umbehr was inapplicable to the plaintiff’s claims. Because the plaintiff’s

contract had expired and because there was no further right of renewal, the county fiscal

court was required by state law to accept bids for a new contract. See Eastern Ky. Res.

v. Arnett, 934 S.W.2d 270, 273 (Ky. 1996). The fiscal court did so on the basis of a set of

objective criteria, adopted without any evidence of anti-Sartaine influence on Pennington’s

part, and awarded the new contract to the low bidder as determined by a straightforward

application of those criteria.


       Under these circumstances, we conclude that summary judgment was properly

entered for the defendants on the plaintiffs’ First Amendment claims. Moreover, because



                                             -2-
the plaintiffs had no entitlement to an award of the new contract, they suffered no denial

of due process when that contract was validly awarded to a competing bidder. See Bd. of

Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972); Lake Mich. Coll. Fed’n of

Teachers v. Lake Mich. Cmty. College, 518 F.2d 1091, 1094 (6th Cir. 1975).


      AFFIRMED.




                                           -3-